Citation Nr: 1028077	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-32 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chloracne, to include 
as due to in-service exposure to herbicides.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1968 to February 1970.  Service in Vietnam and receipt 
of the Combat Infantryman Badge is indicated by the evidence of 
record. 

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of  March 2005 and August 2007 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which respectively denied the Veteran's 
service-connection claims for chloracne and for a low back 
disability.   The Veteran disagreed with the RO's decisions and 
perfected appeals as to these two issues.  The appeals have been 
merged for the sake of economy.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Acting Veterans Law Judge at the Lincoln RO in 
March 2010.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

At the March 2010 hearing, the undersigned afforded the Veteran a 
60 day continuance to supplement the record with additional 
medical records.  The 60 days have expired, and recently 
submitted medical evidence has been associated with the claims 
file.  The Veteran specifically waived consideration of such 
evidence by the agency of original jurisdiction at the March 2010 
hearing.  See the March 2010 hearing transcript, page 2; see also 
38 C.F.R. § 20.1304 (2009).





FINDINGS OF FACT

1.  The evidence of record indicates that a relationship exists 
between the Veteran's chloracne and his active duty military 
service.  

2.  The Veteran was awarded the Combat Infantryman Badge, which 
indicates that he engaged in combat with the enemy.  There is 
satisfactory evidence that the Veteran sustained a low back 
injury consistent with the circumstances, conditions, or 
hardships of his service. 

3.  The Veteran has been shown to have a chronic low back 
disorder since his active duty service, and his current diagnosis 
includes degenerative disc disease.
 

CONCLUSIONS OF LAW

1.  The Veteran's current chloracne disability was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  Resolving the benefit of the doubt in the Veteran's favor, a 
low back disorder was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  
Multiple VCAA notice letters were sent to the Veteran regarding 
his service connection claims in October 2004, March 2006, and 
October 2007.  These letters appear to be adequate.  The Board 
need not, however, discuss in detail the sufficiency of the VCAA 
notice letters in light of the fact that the Board is granting 
the Veteran's claims.  Any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially been 
rendered moot by the Board's grant of the benefits sought on 
appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required by 
the decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in a letter dated March 20, 2006 as well as in the above-
referenced October 2007 letter.  As discussed in detail below, 
the Board is granting the Veteran's claims.  It is not the 
Board's responsibility to assign a disability rating or an 
effective date in the first instance.  The Board is confident 
that if required, the Veteran will be afforded any additional 
appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims, and he testified before the 
undersigned at a personal hearing in March 2010. 

Accordingly, the Board will proceed to a decision.

Service connection for chloracne

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding 
the above, service connection may be granted for disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in service.  
38 C.F.R. § 3.303(d) (2009).
In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).   If so, the veteran is thereby entitled to a 
presumption of service connection for certain disorders listed 
under 38 C.F.R. § 3.309(e).  These diseases include chloracne or 
other acneform diseases consistent with chloracne.  Specifically, 
chloracne is presumed to be due to in-service exposure to 
herbicides if the disease manifests to a degree of 10 percent or 
more within one year after the last date the veteran was exposed 
to that herbicide.  38 C.F.R. § 3.307(6)(ii).  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 
164, 167 (1999).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims entitlement to service-connection for 
chloracne, to include as due to his presumed exposure to Agent 
Orange during his service in Vietnam.  

As discussed above, in order to establish service connection for 
the claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson,12 Vet. App. at 253.  

It is undisputed that the Veteran currently has a current 
diagnosis of chloracne.  See the January 2005 VA examiner's 
report.  Accordingly, Hickson element (1) is satisfied.  

With respect to Hickson element (2), the Board will separately 
address in-service disease and injury.

Concerning disease, the Veteran contends that he developed his 
skin disease during his active duty service in Vietnam.  However, 
the Veteran's service treatment records are pertinently negative 
as to any disability of the Veteran's skin. 

Concerning in-service injury, the Veteran's DD-214 shows that he 
served in the Republic of Vietnam during the Vietnam era.  It is 
therefore presumed that the Veteran was exposed to Agent Orange 
while in Vietnam, in the absence of affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1116(f) (West 2002);       38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2009).  Therefore, the second 
Hickson element has arguably been met with respect to in-service 
injury.

With respect to crucial Hickson element (3), medical nexus, the 
Board notes that chloracne, or other acneform disease consistent 
with chloracne, is specifically listed among the Agent Orange-
related diseases enumerated in 38 C.F.R. § 3.309(e).  As noted 
above, a medical nexus between herbicide exposure and the 
development of chloracne may be presumed as a matter of law if 
the Veteran's acneform disease manifested to a compensable degree 
within one year following the date upon which he was last exposed 
to herbicides.  38 C.F.R. § 3.307(6)(ii).  

In this case, the Veteran's DD-214 indicates that his Vietnam 
service, and in turn, his presumed exposure to herbicides, ended 
on July 15, 1969.  Pertinently, the Veteran's subsequent January 
1970 separation examination indicated a "normal" evaluation of 
the Veteran's skin.  Indeed, the Veteran was not assessed with 
any disability affecting his skin until December 1970, more than 
one year following his July 1969 departure from Vietnam, when he 
was noted to have acne vulgaris over his face, back, and 
shoulders, "pustular in nature."  See the Veteran's December 1, 
1970 VA Hospital Summary.  As such, a medical nexus between the 
Veteran's herbicide exposure and his subsequent development of 
chloracne may not be presumed as a matter of law.  See 38 C.F.R. 
§ 3.307(6)(ii). 

Notwithstanding the inapplicability of the Agent Orange 
presumption regulations, the Board is obligated to fully consider 
the Veteran's claim.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  The question presented in this case, i.e. the 
relationship, if any, between the Veteran's chloracne and his 
military service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Of record are two medical opinions regarding the etiology of the 
Veteran's chloracne.  In February 2005, a VA examiner 
specifically noted upon review of the Veteran's claims file that, 
based on his experience seeing numerous cases of chloracne 
related to Agent Orange exposure, "it is at least as likely as 
not that the changes noted over [the Veteran's] upper anterior 
chest and around the base of the neck and the shoulders are 
secondary to longstanding chloracne and the typical course of 
this disease."  See the February 2005 VA examiner's report, page 
2.  

Subsequently, in February 2008, a private examiner, J.T.S., 
pertinently noted that "[g]iven the negative medical history and 
[the Veteran's] physical findings on exam today one could then 
presume with the high degree of medical certainty that his 
condition probably represents chloracne which of course is a 
result of previous exposure to herbicides in Vietnam."  

Crucially, there is no evidence of record that contradicts the 
opinions of these two examiners.  The Board adds that the 
Veteran's lay testimony regarding continuity of acne symptoms 
since service is deemed credible in light of the significant 
amount of evidence demonstrating treatment for acne vulgaris and 
chloracne since 1970.  

Accordingly, Hickson element (3), and thus all elements, have 
been met.  The benefit sought on appeal is granted.

Service connection for a low back disability

Relevant law and regulations

The law and regulations generally pertaining to service 
connection claims have been set out above and will not be 
repeated.

Service connection for certain diseases, such as arthritis, may 
be established on a presumptive basis by showing that such 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R.             
§§ 3.307(a)(3), 3.309(a).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing evidence to 
the contrary.   38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).
The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual 
basis upon which a determination can be made that a particular . 
. . injury was incurred . . . in service but not a basis to link 
etiologically the [injury] in service to the current condition." 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) [citing Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996)].  Thus, the provisions of 
section 1154(b) apply only to the second material issue involved 
in establishing direct service connection, i.e., evidence of the 
incurrence of a disease or injury in service.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009).   

Analysis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a low back 
disability.  The medical evidence demonstrates that the Veteran 
has a current back disorder.  In particular, he was diagnosed 
with degenerative disc disease of the lumbar spine at an August 
2007 VA examination.  See the August 2007 VA examiner's report, 
page 8.  

Although the Veteran's service records note treatment for back 
pain on one occasion in March 1968, they do not document any 
treatment for, or diagnosis of a back disability.  The Veteran's 
post-service treatment reports also do not include a diagnosis of 
arthritis by x-ray findings within the one year presumptive 
period outlined in 38 C.F.R. § 3.309(a).  

Nevertheless, the Board notes that the Veteran has claimed that 
he injured his back when he was blown off a personnel carrier 
that was hit with a mortar in Vietnam.  The Veteran also asserts 
he injured his back when his barracks took a direct hit in an 
early morning attack.  See the March 2010 hearing transcript, 
pages 4-6;          see also the Veteran's November 2007 VA Form 
9.    

The Board finds no reason to doubt the Veteran's statements.  The 
Veteran's service records verify that the Veteran is the 
recipient of the Combat Infantryman Badge, and that he served as 
a light weapons infantryman during his tour in Vietnam.            
See the Veteran's DD-214.  His self-described in-service back 
injuries sustained under fire during combat are consistent with 
the circumstances, condition or hardships of his service as a 
combat infantryman.  The undersigned also found the Veteran's 
testimony at the March 2010 hearing to be competent and credible.  
As such, there is satisfactory evidence that the Veteran 
sustained a back injury consistent with the circumstances, 
conditions, or hardships of his service.               38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 
F.3d 389 (1996).   

Thus, the final issue remaining is whether the Veteran's current 
back disorder is related to the combat injuries in service.  The 
Board notes that the August 2007 VA examiner did not to opine as 
to whether the Veteran's current low back disability was as 
likely as not related to his in-service combat injuries to the 
low back.  Rather, the examiner merely stated that it was less 
likely that the Veteran's current back disability resulted from 
the Veteran's one-time complaint of in-service back pain, 
[documented in March 1968], occurring five months prior to his 
Vietnam service.  Indeed, there is no opinion of record 
addressing the impact, if any, the Veteran's in-service combat 
injuries had in causing or aggravating the Veteran's current low 
back disability.   Pertinently however, after reviewing the file, 
the Board believes that direct service connection for the 
Veteran's back disorder may be granted based on continuity of 
symptomatology, without the need for referral for a medical 
opinion.  See 38 C.F.R. § 3.303(b).

The Board finds that the Veteran and his wife proffered competent 
and credible testimony in March 2010, indicating that the Veteran 
has had back pain ever since his Vietnam tour of duty during his 
active service.  Indeed, both the Veteran and his wife are 
competent to testify as to the Veteran's observable symptoms, to 
include whether the Veteran has had continuous back pain since 
service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), [lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge].  

Moreover, the objective medical evidence of record confirms that 
the Veteran has had a long history of low back pain.  Indeed, the 
Veteran was diagnosed with degenerative arthritis of the lumbar 
spine in February 1989.  Significantly, the February 1989 
examiner specifically indicated that the Veteran had low back 
pain prior to the exam for the past 10 to 15 years.  See the 
Veteran's February 27, 1989 Agent Orange Examination, pages 2 and 
3.  Although there is no documented treatment for low back pain 
from 1970 to 1989 of record, the Veteran has testified that he 
only treated his back pain with Ibuprofen up until his recent 
back surgery in 2003.  See the March 2010 hearing transcript, 
page 9.  The Veteran underwent a lumbar interbody fusion in 
December 2003 to treat spondylolysis and degenerative disk 
disease at L4-5.  See the Veteran's December 2003 Medical Center 
Discharge Summary.  The Veteran continues to report low back pain 
and radiculopathy post operatively.  See the August 2007 VA 
examiner's report, page 2.  

Crucially, the Veteran has testified that he did not sustain any 
intervening injuries to his back after his separation from 
service, and the record does not so suggest.  Indeed, there is no 
evidence of record which suggests that the Veteran's current 
disability was caused by anything other than military service.  

In light of the above, the Board finds that at the very least, 
the evidence of record is in equipoise.  When the evidence for 
and against the claim is in relative equipoise, by law, the Board 
must resolve all reasonable doubt in favor of the appellant.       
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  
Accordingly, the benefit-of-the-doubt rule is applicable in this 
case, and continuity of symptomatology is established.  The 
benefit sought on appeal is allowed.




	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for chloracne is granted.

Service connection for degenerative disc disease of the lumbar 
spine is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


